Citation Nr: 1518391	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  12-13 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for bipolar disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from October 1992 to February 1996.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2008 and September 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In December 2012, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing has been associated with the record.

The Virtual VA claims file has been reviewed.  Other than the aforementioned Board hearing transcript, documents contained therein are duplicative of those in the paper claims file.   There are no documents pertaining to the Veteran in the Veterans Benefits Management System.

As will be explained below, new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for bipolar disorder.  Further development of the evidence is required before the Board can adjudicate the Veteran's claim of entitlement to service connection for bipolar disorder.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Veterans Appeals (Court) held that a claim for service connection for PTSD also encompasses claims for service connection for all psychiatric disabilities afflicting a veteran based on a review of the medical evidence, and vice versa.  As the Veteran is also claiming entitlement to service connection for PTSD, the Board characterized the issues on appeal as indicated.  

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed September 2009 rating decision, the RO denied service connection for bipolar disorder.

2.  The evidence received since the September 2009 rating decision as to the issue of service connection bipolar disorder is relevant and probative of the issue at hand.


CONCLUSIONS OF LAW

1.  The September 2009 rating decision denying service connection for bipolar disorder is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  New and material evidence has been received to reopen the claim of service connection for bipolar disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In this decision, the Board is granting the claim being decided herein.  Further discussion of the VCAA is therefore unnecessary.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

Nevertheless, the Board also observes that the undersigned VLJ, at the Veteran's December 2012 hearing, clarified the issue on appeal and explained the concept of service connection, as well as explained the evaluation process.  Potential evidentiary defects were identified and the file was left open to provide an opportunity to submit additional evidence.  The actions of the Judge supplement VCAA and comply with 38 C.F.R. § 3.103. 

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Legal Criteria to Reopen Service Connection

In general, rating decisions and Board decisions that are not timely appealed are final.  See 38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1103.  If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  

Under 38 C.F.R. § 3.156, a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  "New" evidence is defined as evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The CAVC has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold.  Shade v. Shinseki, 24 Vet. App 110 (2010). 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the AOJ by the Board without consideration in that decision in accordance with the provisions of 38 C.F.R. § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim as an original claim for benefits.  38 C.F.R. § 3.156(c).     

If it is determined that new and material evidence has been submitted, the claim must be reopened.  The evidence is presumed credible for the purposes of reopening a claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510 (1992).

The RO initially denied service connection of bipolar disorder in an August 2008 rating decision; this decision was confirmed and continued in a September 2009 rating decision.  The Veteran did not file a substantive appeal and the decision became final.  See 38 U.S.C.A. § 7105(c).

The rating decisions acknowledged that the Veteran was receiving ongoing treatment for bipolar II disorder, but denied the claim on the basis that there was no evidence of treatment or diagnosis of a mental disorder while the Veteran was in service, nor any medical evidence showing that the Veteran's bipolar disorder is related to military service.  

Evidence submitted since the aforementioned rating decisions includes additional medical records, a January 2012 VA examination report, statements from the Veteran's ex-wife and friends, and the Veteran's testimony before the undersigned VLJ in December 2012.  In particular, the Veteran submitted private treatment records from Group Health Cooperative showing that he has been treated for bipolar II disorder since June 1998.  Likewise, in his testimony and other statements, the Veteran asserted that his symptoms began within one year of service, but that he was unable to obtain treatment until 1998, as he did not have medical insurance.  Lay statements from childhood friends and his ex-wife indicate that the Veteran experienced behavior changes during his active service; his ex-wife also indicated that the symptoms of the Veteran's bipolar disorder began prior to discharge from service.

The evidence submitted subsequent to the September 2009 rating decision as to the issue of service connection for bipolar disorder is new and material.  The claim was previously denied on the basis that there was no evidence that the Veteran had symptoms of bipolar disorder during service.

The added evidence speaks directly to an element which was not of record, mainly the possibility that the Veteran's bipolar disorder began during, and may be related to his service.  This evidence cures an evidentiary defect.  See Kent v. Nicholson, 20 Vet. App. 1, 10 (2006) (finding that "the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied").  Accordingly, the Board finds that the claim for service connection for bipolar disorder is reopened.


ORDER

The application to reopen the claim for service connection for bipolar disorder is granted.


REMAND

The Board observes that the RO obtained the Veteran's VA treatment records for the period from August 2011 to July 2012; these records were considered by the RO in the first instance in the August 2012 supplemental statement of the case (SSOC). See 38 C.F.R. § 20.1304(c).   However, the actual treatment reports have not been associated with the Veteran's papers claim file or the electronic claims files in Virtual VA or the Veterans Benefits Management System.  Although the RO, in the August 2012 SSOC, determined that these records did not show that the claimed acquired psychiatric disorder, to include PTSD, is etiologically related to service, the Board must make its own determination as to relevance.  The only means of determining whether the records are relevant is to obtain and review the records.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (2010).  

Similarly, the Board notes that VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA records are considered to be constructively of record and VA is charged with knowledge of their contents.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).   Thus, the RO should also associate any VA treatment records since August 2011 with the claims file.

Additionally, the Board observes that the Veteran underwent a VA PTSD examination in January 2012.  However, the VA examiner appears to rely on the Veteran's service treatment records in finding that the Veteran does not meet the DSM-IV criteria for PTSD.  According to the VA examiner, the Veteran does not meet criterion B through F, but meets criteria A; the VA examiner found that there is a lack of medical evidence during service to substantiate the Veteran's contention of PTSD due to military sexual trauma.  However, evidence other than the Veteran's service records can corroborate the occurrence of a claimed in service stressor based on personal assault.  See 38 C.F.R. § 3.304(f)(5).  The Board further notes that a March 2011 VA mental health conference note indicates that the Veteran met the DSM-IV criteria for PTSD based on a military sexual trauma; nevertheless, the VA examiner does not address the findings contained therein, and did not explain why the Veteran did not meet the criteria for a diagnosis of PTSD.  In this regard, the Board finds that the VA examiner's opinion is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

As discussed above, there is evidence of record indicating that the Veteran has been diagnosed with PTSD.  The Veteran's VA treatment records include a diagnosis of PTSD.  There are VA and private treatment records that indicate that the Veteran reported experiencing a sexual trauma during his military service.  However, private treatment records also show treatment for alcohol abuse, substance abuse, and bipolar disorder, depression, and personality disorder; likewise, a March 2007 VA treatment record indicates that the Veteran also reported a history of child abuse and/or neglect.  Additionally, although the Veteran's allegations of in-service sexual abuse are discussed by treating providers as the stressor event which served as the basis for diagnosing PTSD, the Veteran's assertions have not yet been corroborated.  

In this regard, the Board points out that efforts to confirm the alleged stressor event are incomplete.  The Board observes that the Veteran alleged that he was subject to ritual hazing as part of an Army Ranger unit.  In this regard, the Veteran alleges that the sexual assault occurred in April or May 1994, but that he was not transferred until September 1994.  A service personnel record submitted by the Veteran confirms a reassignment, but the corresponding DPRIS files do not contain this record; likewise, the DPRIS file shows nondisclosure agreements dated May 1993 and September 1994, purportedly related to classified information, but do not otherwise provide any relevant unit records or performance records concerning the Veteran.  The Veteran testified that he was subjected to discipline after eloping with his now ex-wife, but no documentation of a disciplinary action is associated with the file.  The RO should undertake to obtain disciplinary and transfer records for the Veteran and his unit, as well as any other official records which may assist in corroborating the Veteran's assertions.  

The Board notes that the RO made no attempt to obtain any other official records, such as unit histories, from the Joint Services Records Research Center (JSRRC), the National Personnel Records Center (NPRC), or the National Archives and Records Administration (NARA).  VA must make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(b), (c) (VA must make a "'reasonable effort" to obtain all relevant records, including records pertaining the claimant's service).

In Patton v. West, 12 Vet. App. 272 (1999), the Court held that special consideration must be given to claims for service connection for PTSD based on personal assault.  In particular, the Court held that the provisions in VA's Adjudication Manual which addressed PTSD claims based on personal assault are substantive rules which are the equivalent of VA regulations and must be considered.  See also YR v. West, 11 Vet. App. 393, 398-99 (1998).  

Moreover, 38 C.F.R. § 3.304(f)(5) also provides that VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  In Menegassi v. Shinseki, 628 F.3d 1379 (Fed. Cir. 2011), the Federal Circuit held that under 38 C.F.R. § 3.304(f)(5), medical opinion evidence may be submitted for use in determining whether there was occurrence of a claimed stressor, and such opinion evidence should be weighed along with the other evidence of record in making this determination.  Id. at 1382 & n. 1.

Therefore, a new VA psychiatric opinion must be obtained, indicating whether any of the in-service events alleged by the Veteran, including sexual trauma, support the diagnosis of an acquired psychiatric disorder, to include PTSD.  See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative duty to obtain an examination of the claimant at Department health-care facilities if the evidence of record does not contain adequate evidence to decide a claim).  

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file the Veteran's VA treatment records from any VA facility identified by the Veteran or in the record, for the period since August 2011.

2.  Send a summary of the Veteran's alleged stressor event, to include dates, and a copy of his DD Form 214 to the JSRRC.  The JSRRC should be requested to provide any additional information that might corroborate his alleged stressors.  

3.  Request any additional available service personnel or other official records from NARA, the NPRC, and the Defense Personnel Records Imaging System.  If no additional service records or unit histories can be found, or if they have been destroyed, ask for specific written confirmation of that fact.
 
4.  The Veteran should be afforded a VA examination to determine the presence and etiology of an acquired psychiatric disorder, to include PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that the Veteran has PTSD which is caused or aggravated by his service.  The examiner is requested to identify the stressor that serves as the basis for any PTSD diagnosis and note the diagnostic criteria utilized to support the diagnosis under DSM-IV.  If the VA examiner finds the diagnostic criteria is not met, the VA examiner is to provide an explanation for such a finding.  

If the Veteran does not have PTSD, the VA examiner is requested to provide any opinion as to whether it is as least as likely as not (50 percent probability or more) that the Veteran has an acquired psychiatric disorder (i.e., bipolar disorder) which was caused or aggravated by his service.  

The requested determination should also consider the Veteran's medical history prior to, during, and since his military service.  The provider is advised that the Veteran is competent to report symptoms, treatment, events, and injuries in service, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.

A complete rationale should accompany each opinion provided.

5.  If the benefit sought on appeal is not granted in full the RO must issue a supplemental statement of the case, and provide the Veteran and his representative an opportunity to respond.  The case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


